Citation Nr: 0410951	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
December 1959 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for prostate cancer, 
including as due to exposure to Agent Orange.  

In September 2002, the veteran gave sworn testimony at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  When this matter was previously before the 
Board in June 2003, it was remanded to the RO for further 
development.  Following the requested development, the RO 
continued its denial of the claimed benefit.  The matter is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Prostate cancer was not present in service or until many years 
thereafter and is not shown to be related to service or to any 
incident of service origin.  

3.  It is not shown that the veteran was exposed to Agent Orange 
during his active military service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service, including as 
a result of exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating decision, the 
statement of the case, a Board remand, and supplemental statements 
of the case, the veteran has been informed of the evidence 
necessary to substantiate his claim and of his and VA's respective 
obligations to obtain different types of evidence.  Identified 
relevant medical records have been obtained.  The Board finds that 
the notice and duty to assist provisions of the law have been met.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that only after the initial rating decision 
denying the claim of entitlement to service connection for 
prostate cancer did the RO provide notice of the veteran's rights 
and responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  However, this 
appeal has been extensively developed and is ripe for decision.  
The Board is of the opinion that no useful purpose would be served 
by remanding the case to the RO for a de novo adjudication of the 
claim herein addressed in an effort to redress the fact that the 
timing of the notice did not follow the precise sequence suggested 
by the provisions of the VCAA.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Remanding the case for this purpose would exalt 
form over substance without any true benefit accruing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The service medical records are essentially negative for 
complaints or findings referable to prostate cancer, and there is 
no evidence of prostate cancer within the first post service year.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Indeed, the earliest documented indication of prostate 
cancer is in July 1999, when an elevated prostate-specific antigen 
(PSA) and an enlarged prostate with a nodule were noted by VA.  In 
August 1999, the veteran underwent a needle biopsy of the 
prostate, which proved to be positive for adenocarcinoma.  The 
veteran was scheduled to undergo a radical perineal prostatectomy 
by VA in October 1999.  However, in February 2000, he underwent I-
125 implantation for brachytherapy at the VA Medical Center, 
Durham, North Carolina.  

Thus, the fact that the veteran has prostate cancer is undisputed.  
The record is devoid, however, of any competent medical evidence 
or opinion attributing the veteran's prostate cancer to service.  
Although the veteran is competent to provide evidence of 
symptomatology, a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995), 
and cases cited therein.  VA is not obliged to obtain a medical 
opinion under 38 U.S.C.A. § 5103A(d) (West 2002) unless the 
veteran shows some causal connection between his current 
disability and his military service.  A disability alone is not 
enough.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

For veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, service connection is warranted for prostate cancer 
on a presumptive Agent Orange basis if the prostate cancer becomes 
manifest to a degree of 10 percent or more during the veteran's 
lifetime.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
However, there is no evidence that the veteran served in Vietnam 
during the Vietnam era, and the veteran does not contend 
otherwise.  Rather, he maintains that he was exposed to Agent 
Orange while stationed on Okinawa.  He therefore argues that he is 
entitled to service connection for prostate cancer due to Agent 
Orange exposure on a direct incurrence basis under the provisions 
of 38 U.S.C.A.
§ 1131 and 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 
1043-45 (Fed. Cir. 1994) (holding that service connection for 
disability claimed to be secondary to radiation exposure could 
also be established on a direct basis under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303).  Under 38 U.S.C.A. § 1131, service connection 
may be granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  

The veteran's service personnel records show that he sailed from 
San Diego, California, on August 5, 1961, and disembarked at Naha, 
Okinawa, on August 22, 1961.  He departed from White Beach, 
Okinawa, on May 5, 1962, and arrived and disembarked at Numazu, 
Japan, on May 8, 1962.  He embarked on board the USS Matthews at 
Numazu on May 15, 1962, and departed therefrom the following day, 
arriving and disembarking at Naha, Okinawa, on May 18, 1962.  He 
departed from Naha on board the USS Patrick on August 23, 1962, 
and arrived and disembarked at San Francisco, California, on 
September 8, 1962.  

In correspondence dated in April 2003, the United States Armed 
Services Center for Unit Records Research (USASCURR) stated that 
chemical herbicides were used along the southern boundary of the 
Demilitarized Zone in Korea between 1967 and 1969 by Republic of 
Korea (ROK) Armed Forces as part of counter-infiltration 
operations.  Agent Orange was used from April to August 1968.  

The veteran testified in September 2002 that he was exposed to 
Agent Orange in 1962 while stationed at Camp Haig.  He said that 
he was part of a detail that cleared a perimeter around Camp Haig.  
He reported that they went down to Naha and picked up canisters 
and bladders and sprayed "this stuff" on the perimeter area, 
including the fencing "and everything else."  He said that they 
scraped and burned all the debris and brush and tore down the 
fences and put up new ones.  He said that they kept "that stuff" 
around for a while for their own personal use.  He said that it 
was some type of defoliant, but he could not be sure that it was 
Agent Orange.  

However, USASCURR stated that it was unable to locate 
documentation concerning the spraying, testing, or storage of 
Agent Orange "at Camp Haig, Korea [sic] and Naha, Okinawa during 
1962 and 1963."  There is no evidence that the veteran ever served 
in Korea.  Even if he had served in Korea, his active military 
service predated by a number of years the use of Agent Orange 
there.  The service department has not confirmed the veteran's 
claim to have been exposed to Agent Orange during his active 
military service.  The veteran himself could not be certain that 
Agent Orange was the herbicide involved during his claimed 
inservice exposure on Okinawa.  The Board therefore concludes that 
a preponderance of the evidence is against a finding that the 
veteran was exposed to Agent Orange during his period of active 
duty.  In the absence of such exposure, there is no basis for 
finding that the veteran's prostate cancer originated in service.  
It follows that the claim for service connection for prostate 
cancer, to include as a result of inservice exposure to Agent 
Orange, must be denied.  The evidence is not so evenly balanced as 
to raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for prostate cancer, to include as a result of 
exposure to Agent Orange, is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



